Citation Nr: 0823334	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD) with asthma.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart condition, to include irregular heartbeat, due to 
drug interaction.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
personality change, due to drug interaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

In August 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing held via 
videoconference from the RO.

The Board received a Motion for advancement on the docket due 
to the veteran's age.  This Motion was granted by the 
undersigned in a May 2008 Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected COPD with 
asthma has worsened and merits assignment of an evaluation in 
excess of the currently assigned 30 percent.  Further, he 
alleges that due to negligence on the part of VA in 
simultaneously prescribing the drugs terazosin and 
tamsulosin, he has additional disabilities of the heart and a 
personality change.  Remand is required for additional 
development and notice to the veteran.

COPD with Asthma

The claims file contains almost no VA treatment records.  The 
veteran has stated on numerous occasions that he is receiving 
VA treatment and the February 2006 rating decision lists 
among the evidence "Complete VAMC treatment reports from 
January 11, 2000 through October 3, 2005," but no such 
records are contained in the file.  Only copies of VA 
examination reports and isolated laboratory or radiographic 
tests are shown.  Even assuming the cited records were 
reviewed electronically at the RO, the Board has no way of 
doing so on appeal.  VA is required to attempt to obtain such 
records and associate them with the veteran's claims file. 
See 38 C.F.R. § 3.159(c)(2).

Additionally, the veteran asserted that his disability has 
worsened since his most recent January 2006 pulmonary 
function testing.  Although the Board is not required to 
direct new examinations simply because of the passage of 
time, VA's General Counsel has indicated that a new 
examination is appropriate when the record demonstrates or 
the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (April 7, 1995).

Finally, with regard to claims for increased evaluation, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The veteran's COPD with asthma is rated 30 percent disabling 
under Diagnostic Code 6602, for bronchial asthma.  This Code, 
as well as Code 6604 for COPD, includes specific measurements 
of pulmonary function in order to merit assignment of a 
higher evaluation.  The veteran was not informed of these 
specific measures, and hence the notice was inadequate.  More 
over, the Board notes that the statement of the case 
discussed only the provisions of Code 6604, and not Code 
6602, under which the disability is evaluated.  This is 
important because Code 6602 provides additional grounds, 
based on use of certain medications, for establishing 
entitlement to a rating in excess of 30 percent.  The veteran 
must receive adequate notice of all potentially applicable 
criteria in order to provide him a full and fair opportunity 
to substantiate his claim.


Compensation under 38 U.S.C.A. § 1151

Compensation under 38 U.S.C.A. § 1151 is payable for 
additional disability resulting from VA care, where that care 
is careless, negligent, shows lack of proper skill or error 
in judgment, or similarly demonstrates fault on the part of 
VA.  The additional disability cannot have been reasonably 
foreseeable.

Here, the veteran alleges that the simultaneous use of the 
drugs terazosin and tamsulosin as directed by VA constitutes 
negligence, and that this has resulted in both a personality 
change and a heart disability manifested by fluctuating and 
irregular heartbeat.

The medical evidence of record is inadequate, and additional 
development is required before any meaningful review of the 
claim can be conducted.  As was noted above, although the 
appealed rating decision cites VA treatment records, these 
records are not actually associated with the file currently 
before the Board.  This makes it impossible to verify the use 
of both drugs at the same time, or to show VA's instructions 
with regard to their use.  It also prevents consideration of 
the veteran's health status before and after the alleged 
negligence; no finding as to additional disability can be 
made when it is not clear what disability did or did not 
exist prior to the use of the medications.  The Board does 
note that VA examiners have addressed the question of 
additional disability, both regarding the heart and the 
personality, but these opinions cannot be evaluated in the 
absence of the veteran's actual medical history.  New 
examinations, based on clearly identified records also 
available for review by adjudicators, are needed with regard 
to the heart and personality changes.  See 38 C.F.R. 
§ 3.159(c)(2).

Further, a medical opinion is required to determine whether 
the use of these drugs together is in fact negligent, as 
alleged.  Neither the veteran, his wife, nor his 
representative is competent, as lay persons, to offer an 
opinion on a question requiring specialized knowledge or 
training.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The February 
2006 addendum to the VA heart examination does not adequately 
address this question, as it merely states that negligence 
did not cause a current heart condition.  It is unclear if 
this means that there was negligence, or merely that it was 
not a causative factor.  Because it has long been held that 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder, the Board must remand the claim for 
clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); see 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent, 
including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.) and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (regarding notice 
to the veteran of specific criteria for 
entitlement to an increased evaluation).  
Such notice should include the rating 
criteria for Diagnostic Codes 6602 and 
6604.

2.  The RO should obtain complete VA 
treatment records for the period of 
January 2000 to the present, to include 
medication records and laboratory results 
(PFT, EKG, stress tests, etc.), from VAMC 
Little Rock and VAMC Fayetteville, as well 
as any other VA facility identified by the 
veteran.

3.  The veteran should be scheduled for a 
VA Respiratory (Obstructive, Restrictive, 
and Interstitial) examination with a 
physician.  The veteran's claims file must 
be reviewed by the physician in connection 
with the examination. The physician should 
be asked to describe the current status of 
the veteran's service-connected COPD with 
asthma disability.  The physician must 
perform pulmonary function testing in 
connection with this examination and 
provide the complete results of such for 
review by the adjudicator.  Further, the 
physician should specifically comment on 
the required use of systemic 
corticosteroids since 2004.

4.  The veteran should be scheduled for a 
VA Cardiovascular examination with a 
physician.  The complete claims file must 
be reviewed by the physician in 
conjunction with the examination.  The 
physician should be asked to identify all 
current cardiovascular disabilities.  The 
physician should be asked whether or not 
the use of the drugs terazosin and 
tamsulosin simultaneously is reflected in 
the medical records, and if so, is such 
use careless, negligent, showing lack of 
proper skill or error in judgment, or 
demonstrating fault.  The physician should 
opine as to whether there is any 
additional disability of the heart, to 
include irregular or fluctuating rhythm, 
which is at least as likely as not 
attributable to the use of these drugs 
together.  If a pre-existing disability is 
aggravated by the use of the drugs, the 
physician should attempt to quantify the 
additional disability to the greatest 
extent possible.  If the physician cannot 
respond to any of the posed questions 
without resorting to mere speculation, he 
or she should so state.

5.  The veteran should be scheduled for a 
VA Mental Disorders examination.  The 
claims file must be reviewed in connection 
with this examination.  The examiner 
should opine as to whether the use of the 
drugs terazosin and tamsulosin 
simultaneously is reflected in the medical 
records, and if so, whether such use is 
careless, negligent, shows lack of proper 
skill or error in judgment, or 
demonstrates fault.  The examiner should 
identify any current psychiatric 
disability or alteration in personality, 
including as due to dementia, and should 
opine as to whether any diagnosed 
disability is at least as likely as not 
related to the simultaneous use of the 
drugs.  If the examiner cannot respond to 
any of the posed questions without 
resorting to mere speculation, he or she 
should so state.

6.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran with the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the veteran unless he is so 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




